People v Rodney (2016 NY Slip Op 00703)





People v Rodney


2016 NY Slip Op 00703


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
BETSY BARROS, JJ.


2007-11144
 (Ind. No. 208/06)

[*1]The People of the State of New York, respondent,
vMatthew Rodney, also known as Benjamin Antonio, appellant.


Matthew Rodney, named herein as Matthew Rodney, also known as Benjamin Antonio, Malone, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Daniel Bresnahan of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Steven R. Bernhard of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 13, 2012 (People v Rodney, 96 AD3d 880), affirming a judgment of the Supreme Court, Queens County, rendered November 20, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he has denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ROMAN, J.P., SGROI, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court